AMENDED AND RESTATED ARTICLES OF INCORPORATION OF PRINCIPAL LIFE INSURANCE COMPANY Effective December 30, 2009 ARTICLE I. mortgage, pledge, lease, exchange, transfer and otherwise dispose of all or any part of its property and assets; to lend The name of the corporation is Principal Life Insurance money to, and otherwise assist its employees, agents, Company, by which name (or by the name Principal Mutual officers and directors unless prohibited by law; to purchase, Life Insurance Company which it may continue to use take, receive, subscribe for, or otherwise acquire, own, subject to any applicable law) it shall do business and shall hold, vote, use, employ, sell, mortgage, lend, pledge, or have and retain all its property, rights and privileges. otherwise dispose of, and otherwise use and deal in and with, shares, options, warrants or other interests in, or obligations of, other domestic or foreign corporations, ARTICLE II. associations, partnerships or individuals, or direct or indirect obligations of the United States or of any other The street address of the initial registered office of the government, state, territory, governmental district or corporation is 711 High Street, Des Moines, Iowa 50392, municipality or of any instrumentality thereof unless and the name of its initial registered agent at that office is prohibited by law; to make contracts and guarantees and Gregg R. Narber. incur liabilities; to lend and borrow money for its corporate purposes, invest and reinvest its funds, and take and hold real and personal property as security for the payment of ARTICLE III. funds so loaned or invested; to acquire or organize subsidiaries; to conduct its business, carry on its The purposes of this corporation are and it shall have full operations, and have offices and exercise the powers power to engage in, pursue, maintain and transact a granted in any state, territory, district or possession of the general life, health and accident insurance and annuity United States, or in any foreign country; to make donations business, and to insure other risks, perform other services for the public welfare, and for religious, charitable, scientific and engage in other businesses allowed by law. It may or educational purposes; to pay pensions and establish issue participating or nonparticipating contracts. It shall pension plans, pension trusts, profit-sharing plans and further have the power to enter into contracts with respect other incentive, insurance and welfare plans for any or all to proceeds of such insurance, to accept and reinsure risks, of its directors, officers, agents and employees; to enter to enter into coinsurance agreements, to issue and perform into general partnerships, limited partnerships or limited policies and contracts of all types, including but not limited liability partnerships whether the corporation be a limited or to individual and group, to act as trustee or advisor in any general partner, joint ventures, syndicates, pools, capacity, and to offer all services, including those of a associations and other arrangements for carrying on any or financial, accounting or information technology nature, to all of the purposes for which the corporation is organized, all persons, partnerships, corporations and other business jointly or in common with others; and to have and exercise organizations, directly or indirectly incidental to its all powers necessary or convenient to effect any or all of business. It shall have all the rights, powers and privileges the purposes for which the corporation is organized. granted or permitted by the Constitution and laws of the State of Iowa governing the conduct of insurance companies and by Subtitle I of Title XIII of the Iowa Code ARTICLE IV. and all acts amendatory thereof or additional thereto. The corporation shall have perpetual existence. The corporation shall be empowered: To sue and be sued, complain and defend, in its corporate or assumed name; to have a corporate seal which may be altered at pleasure, ARTICLE V. and to use the same by causing it, or a facsimile thereof, to be impressed or affixed or in any other manner reproduced; The private property of the shareholders, directors and to purchase, take, receive, lease, or otherwise acquire, other officers and managers of the corporation shall in no own, hold, improve, use and otherwise deal in and with, case be liable for corporate debts, but shall be exempt real or tangible or intangible personal property, or any therefrom. interest therein, wherever situated; to sell, convey, ARTICLE VI. or exceeds that held by Principal Financial Services. For purposes of this Section 7, "Voting Stock" means securities SECTION 1. The aggregate number of shares of stock of any class or any ownership interest having voting power which the corporation is authorized to issue is 6,000,000 for the election of directors of the corporation, other than shares, consisting of (a) 5,000,000 shares of common securities having voting power only to elect additional stock, par value $1.00 per share (the "Common Stock"), directors only because of the occurrence of a contingency. and (b) 1,000,000 shares of preferred stock, par value For purposes of the limitations set forth in this Article VI, $1.00 per share (the "Preferred Stock"), issuable in one or any issued and outstanding securities of the corporation more series. that are convertible into Voting Stock are considered issued and outstanding Voting Stock of the corporation as though SECTION 2. The Board of Directors of the corporation is such convertible securities had been converted into Voting hereby expressly authorized, at any time and from time to Stock in accordance with their terms. time, to divide the shares of Preferred Stock into one or more series, to issue from time to time in whole or in part the shares of Preferred Stock or the shares of any series ARTICLE VII. thereof, and in the resolution or resolutions providing for the issue of shares of Preferred Stock or of a particular The corporate powers of the corporation (except as at the series to fix and determine the voting powers, full or limited, time otherwise provided by law, these Amended and or no voting powers, and such designations, preferences Restated Articles of Incorporation or the By-Laws of the and relative, participating, optional or other special rights, corporation) shall be exercised by the Board of Directors, and qualifications, limitations or restrictions thereof that and by such officers and agents as the Board of Directors may be desired, to the fullest extent now or hereafter may authorize, elect or appoint. Subject to the rights of permitted by Section 602 of Chapter 490 of Title XII of the any holders of any class or series of Preferred Stock to Iowa Code ("Chapter 490"), as amended from time to time, elect additional directors under specified circumstances, and the other provisions of these Articles of Incorporation; the Board of Directors shall consist of not less than nine provided, however, that in no event shall Preferred Stock nor more than 21 directors, the number to be determined have more than one vote per share of Preferred Stock. from time to time by the shareholders or a majority of the entire Board of Directors. The Board of Directors, other SECTION 3. Subject to any other provisions of these than with respect to those directors who may be elected by Amended and Restated Articles of Incorporation, holders of the holders of any class or series of Preferred Stock, shall Common Stock shall be entitled to receive such dividends be divided into three classes, as nearly equal numerically and other distributions in cash, stock or property of the as possible, determined by terms expiring in successive corporation as may be declared thereon by the Board of years. Each director shall serve a term of approximately Directors from time to time out of assets or funds of the three years except as otherwise provided or where it is corporation legally available therefor. necessary to fix a shorter term in order to preserve classification. The term of office of each director shall SECTION 4. No shareholder of the corporation shall be begin at the annual meeting at which such director is entitled to exercise any right of cumulative voting. elected or at the time elected by the Board of Directors. No decrease in the number of directors shall shorten the term SECTION 5. No shareholder of the corporation shall have of any incumbent director. Each director shall serve until a any preemptive or preferential right, nor be entitled as a successor is duly elected and qualified and shall be eligible matter of right to subscribe for or purchase any part of any for re-election. Subject to the rights of any holders of any new or additional issue of stock of the corporation of any class or series of Preferred Stock to elect additional class or series, whether issued for money or for directors under specified circumstances, any vacancy or consideration other than money, or of any issue of vacancies on the Board of Directors may be filled by the securities convertible into stock of the corporation. shareholders, by the Board of Directors at any meeting of the Board of Directors or, if the directors remaining in office SECTION 6. The corporation shall be entitled to treat the constitute fewer than a quorum of the Board of Directors, person in whose name any share of its stock is registered by the affirmative vote of a majority of directors remaining as the owner thereof for all purposes and shall not be in office. The term of office of each director of the bound to recognize any equitable or other claim to, or corporation shall not extend beyond the annual meeting of interest in, such share on the part of any other person, the corporation next following the date such director attains whether or not the corporation shall have notice thereof, age 72, or such younger age as may be established for all except as expressly provided by applicable law. directors by the Board of Directors. Members of the Board of Directors shall not be required to be policyowners of the SECTION 7. The corporation shall not issue any shares of corporation. Voting Stock (as hereinafter defined) of the corporation or securities convertible into Voting Stock of the corporation to Subject to the rights of any holders of any class or series of persons other than Principal Financial Services, Inc. Preferred Stock to elect additional directors under specified ("Principal Financial Services") if, as a result of such circumstances, any director may be removed, but only for issuance, the issued and outstanding Voting Stock of the cause, at a meeting of shareholders called for that purpose corporation not held by Principal Financial Services equals in the manner prescribed by law, upon the affirmative vote of the holders of a majority of the combined voting power of the then outstanding stock of the corporation entitled to ARTICLE VIII. vote generally in the election of directors. The corporation shall indemnify directors, officers, The Board of Directors shall have the power without the employees and agents of the corporation as provided in assent or vote of the shareholders of the corporation to Sections 850 through 858 of Chapter 490, subject to such adopt such By-Laws and rules and regulations for the limitations as may be established by the Board of Directors. transaction of the business of the corporation not Any repeal or modification of this Article VIII or of Sections inconsistent with these Amended and Restated Articles of 850 through 858 of Chapter 490 shall not adversely affect Incorporation or the laws of the State of Iowa, and to any right of indemnification of a director, officer, employee amend, alter or repeal such By-Laws, rules and regulations. or agent of the corporation existing at any time prior to In addition to any requirements of law and any other such repeal or modification. provision of these Articles of Incorporation, the shareholders of the corporation may adopt, amend, alter or repeal the By-Laws of the corporation upon the affirmative ARTICLE IX. vote of holders of more than 50% of the combined voting power of the outstanding stock of the corporation entitled to A director of the corporation shall not be personally liable to vote generally in the election of directors. Advance notice the corporation or its shareholders for monetary damages of nominations for the election of directors and of business for breach of fiduciary duty as a director, except for liability to be brought by shareholders before any meeting of (a) for a breach of the director's duty of loyalty to the shareholders of the corporation shall be given in the corporation or its shareholders, (b) for acts or omissions manner and to the extent provided in the By-Laws of the not in good faith or which involve intentional misconduct or corporation. The Board of Directors may fix reasonable a knowing violation of the law, (c) for a transaction from compensation of the directors for their services. The Board which the director derives an improper personal benefit or of Directors shall elect a President, and shall authorize, (d) under Section 833 of Chapter 490, as amended from elect or appoint such other officers, agents or committees time to time. If Chapter 490 is hereafter amended to as in their judgment may be necessary or advisable. authorize the further elimination or limitation of the liability of directors, then the liability of a director of the A director, in determining what is in the best interests of the corporation, in addition to the limitation on personal liability corporation when considering a proposal of acquisition, provided herein, shall be eliminated or limited to the extent merger or consolidation of the corporation or a similar of such amendment, automatically and without any further proposal, may consider any or all of the following action, to the maximum extent permitted by law. Any community interest factors, in addition to consideration of repeal or modification of the provisions of this Article IX by the effects of any action on shareholders: (i) the effects of the shareholders of the corporation shall be prospective action on the corporation's employees, suppliers, creditors only and shall not adversely affect any limitation in the and customers; (ii) the effects of the action on the personal liability or any other right or protection of a communities in which the corporation and its subsidiaries director of the corporation with respect to any state of facts operate; and (iii) the long-term as well as short-term existing at or prior to the time of such repeal or interests of the corporation and its shareholders, including modification. the possibility that these interests may be best served by the continued independence of the corporation. ARTICLE X. If on the basis of the community interest factors described above, the Board of Directors of the corporation determines Effective as of such time as the Common Stock shall be that a proposal to acquire or merge the corporation is not in registered pursuant to the provisions of the Securities the best interests of the corporation, it may reject the Exchange Act of 1934, as amended, any action required or proposal. If the Board of Directors of the corporation permitted to be taken by the shareholders of the determines to reject any such proposal, the Board of corporation must be effected at a duly called annual or Directors has no obligation to facilitate, to remove any special meeting of the shareholders of the corporation, and barriers to or to refrain from impeding the proposal. the ability of the shareholders to consent in writing to the Consideration of any or all of the community interest taking of any action is specifically denied. factors is not a violation of the business judgment rule or of any duty of the director to the shareholders, or a group of shareholders, even if the director reasonably determines ARTICLE XI. that a community interest factor or factors outweigh the financial or other benefits to the corporation or a Amendments to these Articles of Incorporation are subject shareholder or group of shareholders. to the approval of the Iowa Insurance Commissioner and the Iowa Attorney General as provided in Section 508.4 of Title XIII of the Iowa Code.
